Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                               CASE NO.:

 JOSE AMARO,

         Plaintiff,

 v.

 ASSOCIATED STEEL AND ALUMINUM INC,
 a Florida corporation,
 OMAR SILVERIO,
 individually,

         Defendants.

 ___________________________________/

                                               COMPLAINT

         Plaintiff, Jose Amaro (“Amaro”), under the provisions of the Fair Labor Standards Act of

 1938 (“FLSA”), as amended, 29 U.S.C. § 216(b), files this Complaint against Defendants,

 Associated Steel and Aluminum Inc (“Associated Steel”) and Omar Silverio (“Silverio”), and

 alleges, as follows:

                            PARTIES, JURISDICTION, AND VENUE

      1. This Court has subject matter jurisdiction over Plaintiff’s federal law claims pursuant to 28

         U.S.C. §§ 1331 and 1343(4), because these claims seek redress for violations of Plaintiff’s

         federal civil and statutory rights.

      2. Associated Steel is a Florida corporation, authorized to conduct and conducting business

         in Miami-Dade County, Florida, and subject to the jurisdiction of this Court.

      3. Silverio is sui juris, a resident of Miami-Dade County, Florida, and subject to the

         jurisdiction of this Court.
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 2 of 7



    4. Amaro is sui juris, a resident of Miami-Dade County, Florida, and subject to the

       jurisdiction of this Court.

    5. Venue is proper in the Southern District of Florida pursuant to 28 U.S.C. §§ 1391(b) and

       (c) as a substantial part of the events or omissions giving rise to the claims occurred in this

       judicial district.

    6. Upon information and belief, the annual gross revenue of Associated Steel was at all times

       material hereto, in excess of $500,000.00 per annum.

    7. At all material times hereto, Associated Steel was and continues to be an enterprise engaged

       in interstate commerce.

    8. At all material times hereto, Associated Steel operated as an organization which purchased

       equipment and products manufactured outside the state of Florida; provided services to or

       sold, marketed, or handled goods and materials to customers throughout the United States;

       provided services for goods sold and transported from across state lines; obtained, solicited,

       and accepted funds from sources outside the state of Florida; used telephonic transmissions

       traversing state lines in the ordinary course of business; transmitted funds outside the state

       of Florida; and otherwise regularly engaged in interstate commerce.

    9. As a result of the services provided by Associated Steel, two or more of its employees

       regularly handled and worked with goods and materials moved in or produced in interstate

       commerce.

    10. By reason of the foregoing, Associated Steel is and was, during all time material hereto, an

       enterprise engaged in commerce or in the production of goods for commerce as defined by

       the FLSA, 29 U.S.C. §§ 203(r)-(s), and Plaintiff is within interstate commerce.




                                                 2
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 3 of 7



    11. Plaintiff regularly utilized and handled materials, equipment and goods manufactured and

       purchased from outside the state of Florida and regularly used the instrumentalities of

       interstate commerce.

    12. Upon information and belief, Silverio was the president of Associated Steel and had

       economic and day-to-day control of Associated Steel, and of the nature and structure of

       Plaintiff’s employment relationship with Associated Steel and was therefore an employer

       as defined by 29 U.S.C. § 203(d).

                                  GENERAL ALLEGATIONS

    13. Upon information and belief, Associated Steel employed Plaintiff as a “welder” for about

       three and a half years, from approximately February 7, 2016 through July 26, 2019.

    14. Plaintiff was a non-exempt employee under the FLSA.

    15. Throughout his employment with Associated Steel, Plaintiff routinely worked in excess of

       forty (40) hours per week.

    16. Specifically, Plaintiff worked an average of fifty-five (55) hours per week, with fifteen (15)

       hours of overtime.

    17. Defendants failed/refused to pay to Plaintiff the required overtime wages by paying him

       straight time.

    18. Defendants willfully and intentionally failed/refused to pay to Plaintiff the federally

       required overtime wages for all hours worked by him.

    19. Defendants      knew    of    the    overtime     requirements     of    the    FLSA      and

       willfully/intentionally/recklessly failed to investigate whether its payroll practices were in

       accordance with the FLSA.




                                                  3
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 4 of 7



    20. As a result of Defendants’ actions, Plaintiff has suffered damages and is entitled to receive

       compensation.

    21. Plaintiff has complied with all conditions precedent to filing this action.

    22. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorney’s fee.

                                      PRE-SUIT DEMAND

    23. On September 5, 2019, Plaintiff through his undersigned counsel, sent to Associated Steel

       a written pre-suit demand regarding the violations of the overtime provisions of the FLSA,

       and requesting that they pay the amounts owed to Plaintiff, but Associated Steel

       failed/refused to do so.

                                        COUNT I
                                   OVERTIME (FLSA)
                               AGAINST ASSOCIATED STEEL

    24. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-three (23) above.

    25. This is an action against Associated Steel for overtime compensation pursuant to 29 U.S.C.

       § 216(b).

    26. Plaintiff routinely worked in excess of forty (40) hours per week for Associated Steel.

    27. Specifically, Plaintiff worked an average of fifty-five (55) hours per week, with fifteen (15)

       hours of overtime.

    28. Plaintiff was a non-exempt hourly employee, entitled to be compensated at a rate of one

       and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

    29. Defendant knew or should have known that Plaintiff suffered and was permitted to work

       overtime as defined by 29 U.S.C. § 203(g).




                                                  4
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 5 of 7



    30. Associated Steel failed and/or refused to compensate Plaintiff for such work in excess of

       forty (40) hours at rates no less than one and one-half times the regular rates, for which he

       was employed, contrary to the provisions of 29 U.S.C. § 207(a).

    31. At all material times, Associated Steel knew or should have known that such refusal and/or

       failure was prohibited by the FLSA.

    32. Notwithstanding, Associated Steel intentionally and willfully violated the FLSA, as cited

       herein.

    33. At all material times, Associated Steel failed/refused to maintain proper time records as

       mandated by the FLSA regarding the overtime hours worked by Plaintiff.

    34. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                                          COUNT II
                                      OVERTIME (FLSA)
                                      AGAINST SILVERIO

    35. Plaintiff re-alleges the allegations in paragraphs one (1) through twenty-three (23) above.

    36. This is an action against Silverio for overtime compensation pursuant to 29 U.S.C. §

       216(b).

    37. Plaintiff routinely worked in excess of forty (40) hours per week for Silverio.

    38. Specifically, Plaintiff worked an average of fifty-five (55) hours per week, with fifteen (15)

       hours of overtime.

    39. Plaintiff was a non-exempt hourly employee, entitled to be compensated at a rate of one

       and one-half his regular rate for all hours worked in excess of forty (40) hours per week.

    40. Defendant knew or should have known that Plaintiff suffered and was permitted to work

       overtime as defined by 29 U.S.C. § 203(g).




                                                  5
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 6 of 7



    41. Silverio failed and/or refused to compensate Plaintiff for such work in excess of forty (40)

        hours at rates no less than one and one-half times the regular rates, for which he was

        employed, contrary to the provisions of 29 U.S.C. § 207(a).

    42. At all material times, Silverio knew or should have known that such refusal and/or failure

        was prohibited by the FLSA.

    43. Notwithstanding, Silverio intentionally and willfully violated the FLSA, as cited herein.

    44. At all material times, Silverio failed/refused to maintain proper time records as mandated

        by the FLSA regarding the overtime hours worked by Plaintiff.

    45. As a result, Plaintiff has been damaged and is entitled to be compensated for his loss.

                         PLAINTIFF’S DEMAND FOR JURY TRIAL

    46. Plaintiff hereby demands a jury trial of all issues so triable.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Jose Amaro, respectfully requests that judgment be entered in his

 favor against Defendants, Associated Steel and Aluminum Inc and Omar Silverio. Plaintiff is

 entitled to legal and equitable relief including, payment of unpaid wages, additional amounts such

 as liquidated damages, interest, and reasonable attorneys’ fees pursuant to 29 U.S.C. § 216(b), and

 granting such other and further relief as the Court deems just and proper.


 Respectfully submitted this 5th day of December 2019.


                                                       By: /s/ Henry Hernandez
                                                       Henry Hernandez, Esq.
                                                       Florida Bar No. 542601
                                                       Law Office of Henry Hernandez, P.A.
                                                       2655 S. Le Jeune Road, Suite 802
                                                       Coral Gables, FL 33134
                                                       Email: Henry@HHLAWFLORIDA.com
                                                       Tel: 305.771.3374


                                                   6
Case 1:19-cv-25013-JLK Document 1 Entered on FLSD Docket 12/05/2019 Page 7 of 7



                                           By: /s/ Monica Espino
                                           Monica Espino, Esq.
                                           Florida Bar No. 834491
                                           Espino Law
                                           2655 S. Le Jeune Road, Suite 802
                                           Coral Gables, FL 33134
                                           Email: me@espino-law.com
                                           Tel: 305.704.3172

                                           Attorneys for Plaintiff




                                       7
